Case 1:17-cr-20701-MGC Document 302 Entered on FLSD Docket 09/23/2019 Page 1 of 3




                              U NITED STA TE S D ISTR ICT CO U R T
                              SO U TH ER N D ISTR ICT OF FL O R ID A
                                   C ase N o.17-cr-20701-CO O lfE


  U N ITED STA TES O F A M ERIC A

  VS.

  JO R G E C O N TIN O V A LH U ER D IS,

          D efendant.
                                                        /

                                         FA CT UA L PR O FFER

          TheUnitedStatesofAmericaandtheDefendant,JorgeContinoValhuerdistikDefendanf'l,
   tltrough counsel,hereby stipulate and agree thathad this case proceeded to trial,the U nited States

   would have proved beyond a reasonable doubtthatthe Defendantdid knowingly and willfully

   com bine,conspire,confederate,and agree to possess w ith the intent to distribute a controlled

   substance,thatis,five hundred (500)grnmsormore ofamixtureand substance containing a
   detectable am ountof cocaine,a Schedule 11controlled substance,in violation of Title 2 1,U nited

   StatesCode,Section 841(b)(1)(B)(ii)andTitle18,UnitedStatesCode,Section 846,basedupon
   the follow ing facts,am ong others:

          Between M ay 20, 2014 and June 4, 2014,the N orth M iam i Beach Police D epartm ent

   (NMBPD)conducted an lmdercovernarcoticssaleinvestigation. A confidentialsource(tçCS'')
   contacted N M BPD and advised of an individualfrom Panam a who w as interested in purchasing

   multiple kilograms ofcocaine (approximately seven (7)kilograms). In connection with that
   purchase,on oraboutM ay 27,2014,the CS spoketo CON TIN O V ALH UERDIS to discusswhere

   to m eet to discuss the transaction. Later that day,C ON TIN O V ALH UERDIS and two other

   coconspiratorsm etthe CS to negotiate the transaction. Thism eeting isaudio and video recorded.
Case 1:17-cr-20701-MGC Document 302 Entered on FLSD Docket 09/23/2019 Page 2 of 3




   CONTINO VALHUERDIS asked the CS to explain histerm sand conditionsregarding how the

   transaction would becompleted. The CS provided asmallsample(approximately .6 grams)of
   cocaine to CON TIN O V A LH U ERD IS forhisinspection atthism eeting. The agreed upon price

   forthecocainewas$24,000perkilogram . Thism eetingtook placeattheArby'sinNorth M iami,
   Florida. The m eeting concluded with a plan to conductthe purchase on the follow ing day,on

   M ay 28,2014.

             On or aboutM ay 28,2014,CON TIN O V M H UERDIS spoke to the CS and advised that

   they wereready tom eet. Subsequentdiscussionsconfirm ed thattheplan wasto purchaseseven

   (7)kilogramsofcocainefrom theCS. On oraboutM ay 28,2014,CONTINO VALHUERDIS
   and another coconspirator m et the C S to conductthe transaction. This m eeting w as audio and

   video recorded. The CS advised that he had the cocaine in his office but w ould only take

   CON TIN O VA LH U ERD IS to thecocaine ifhe saw them oney first. C ON TIN O VA LHU ERD IS

   stated that he had to see the cocaine first. U ltim ately,the plzrchase w as called off due to the

   disagreem entoverw hetherthe m oney orthe cocaine should be presented first.

             On or about June 4, 2014, CON TIN O V ALHU ERD IS drove a coconspirator to the
        !.
   purchaseoftwo(2)kilogrnmsfrom theCS. Thispurchasewasaudioandvideorecorded. The
   parties m etata Burger King in N orth M iam i,Florida,to conductthe transaction. This m eeting

   resulted in the purchase ofapproxim ately two kilogram s ofcocaine from the C S in exchange for

   approximately $48,000. Aher the exchange took place,1aw enforcement took CONTINO
   V A LHU ERDIS in         nearby car and his co-conspirators into custody.             CON TIN O

   V A LHU ERD IS w as subsequently interview ed by law enforcem ent. H e w as later released on

   bond in connection w ith the state chargesand failed to appear. Betw een M ay 20,2014 and June
Case 1:17-cr-20701-MGC Document 302 Entered on FLSD Docket 09/23/2019 Page 3 of 3




   4,2014,CONTINO VALHUERDIS conspired to possess with the intentto distribute overfive

   hundred(500)gramsormoreofcocaine.
              On June 13,2019,following CONTINO VM HUERDIS'arrestby law enforcem ent, he

   knowingly and voltmtarily waived hisM iranda rightsand agreed to speak to 1aw enforcement.

   Duzing thisinterview,CONTIN O VA LHUERDIS admittedthatafterbeingarrestedin cormection

   with hisconductin M ay and June of2014, he received a bond and then failed to atend a court

   appearance and, aher a wan'
                             ant was issued for his arrest, he fled. During this interview ,

   CONTINO VALHUERDIS discussed his role in the cocaine transaction.              CONTINO
   VALHUERDIS advised thathe wasworking on behalfofthebuyerofthe cocaine who lived in

   Panama. CON TINO VALHUERDIS advised that he was going to receive m oney for his

   involvem entin thetransaction.



                                            A RIAN A O RSH AN FA JARD O
                                            UN ITED ST        TTORN EY
  Date:          # r                  By:                                 r
                                            J. M A     1I 1      UA N E
                                            A SS              .ITED STA TES A TTO RNEY

  Dat
    e:'
      //zr z:'        .              By:
                                            JOSEPH C          BROT
                                            A TTO             R D E D AN T

  Date:@//t//>
          .       .                  By:
                                            JO R     N        O VA LHU ERD IS
                                            D EFEN DAN
